DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 5, 7, 10-13, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1)/102(2) as being anticipated by  Mark et al  (US 9,126,365 B1). 
The Examiner concurs with the written opinion provided by the European Searching authority, and included in the applicant’s IDS received on 6/14/2022.
For claim 1, Mark et al teach a method for forming a heater on a substrate (Figs. 1, 2, and 33; col 10 lines 50 to col 11 lines 6 includes materials used for wire and the dielectric material similar to instant spec, such as ABS), the method comprising: 
feeding a heater wire (6, 1502) into a heating zone, the heater wire being in contact with a dielectric material (4, 1504, 1506) within the heating zone (Figs. 1, 2, and 33; col 10 lines 41 to col 11 lines 6, col 11 lines 55 to col 12 line 13); and coaxially co-extruding the heater wire and the dielectric material from the heating zone through a nozzle (10, 1500) and onto a substrate (16) (see col 10 lines 41-49, col 12 lines 14-25, col 41 lines 11-59) such that the heater wire and the dielectric material form a heater for heating the substrate (in view of the materials used for the wire and the dielectric material indicated in col 10 lines 50 to col 11 line 6 and of those used in the present application, a heater formed by the heater wire and the dielectric material for heating the substrate is implicitly disclosed).
For claim 11, Mark et al teach a system for forming a heater onto a substrate (Fig 1, 2, and 33; in view of the materials used for the wire and the dielectric material indicated in col 10 line 50 to col 11 line 6), the system comprising: 
a heating zone configured to heat a heater wire  (6, 1502) and a dielectric material (4, 1504, 1506; Figs 1, 2, and 33, col 10 lines 41 to col 11 line 6, col 11 lines 55 to col 12 lines 13); and a nozzle (10, 1500) connected to the heating zone (col 11 line 65 to col 12 line 13); wherein the heater wire (6, 1502) and the dielectric material (4, 1504, 1506) are coaxially co-extruded from the heating zone through the nozzle (10, 1500) and onto the substrate (16) to form a heater for heating the substrate (col 10 lines 41-49, col 12 lines 14-25, col 41 lines 11-59, in view of the materials used for wire and the dielectric material indicated in col 10 line 50 to col 11 line 6 and of those used in the instant application, a heater formed by the heater wire and the dielectric material to form a heater is implicitly disclosed).  
Claims 2- 4, 7, 10, 12, 13, 17, and 20, Mark et al teach wherein the heater wire (6, 1502)  is fully encapsulated by the dielectric material (4, 1504, 1506; Figs. 1, 2, and 33) as the heater wire and the dielectric material exit the nozzle; cutting the heater wire at a pre-determined location (see col 2 lines 10-20 and throughout); feeding a dielectric material into the heating zone (see col 29 lines 1-15 and throughout); including substrate (the body of an air probe) (Fig 1, 2, 33 – shows materials are disposed onto substrate 16); the heater includes cold leads (col 45 lines 10-15) .
As for claim 5 and 16, Mark et al teach further teach the dielectric material is plastic (see col 10 lines 50 to col 11 lines 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 8-9, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al (US 9,126,365 B1) and/or in view of Cohen (US 10,562,226).
Regarding claim 6, 8-9, 14-15, and 18-19, Mark et al teach all the limitations to the claim invention as discussed above, however, fails to teach: the heater is additively manufacturing onto the substrate in a single step; a dielectric pool positioned between the wire-cut mechanism and the heating zone; wherein a first channel extends through the heating zone, the heating wire extending through the heating zone within a first channel and a second channel extends through the heating zone, a dielectric material entering the heating zones within the second channel…as claimed. 
The Examiner notes that since Mark et al teach suggestion for forming at least a single step (including multiple steps) of laying material, it would have been obvious to modify Mark et al to form a part in a single step as necessary, and such would have been within the level of one ordinary skill in the art.
 Additional limitation in regards to where the dielectric pool is positioned or dielectric material entering the heating zones would have been obvious design choice for forming specific type of heaters. In regards to wherein a first channel extends through the heating zone, the heating wire extending through the heating zone within a first channel and a second channel extends through the heating zone, a dielectric material entering the heating zones within the second channel, Cohen teaches specific type of structures and laying method for materials (col 3 lines 1-30). There is sufficient suggestion or motivation provided by Mark et al/Cohen as taught above (see Cohen, col 3 lines 1-30), for forming specific types of structures or laying materials as necessary. 
The Examiner notes that “heater with varied watt density” are known, thus, using 3D printing process as taught above by either one of Mark in view of Cohen would have been obvious option to specifically vary the materials as it is being laid (see Cohen, col 3. Lines 1-30). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2006/0054616 A1 – adaptable layer heater system which includes varied watt density.
US 2005/0199610 A1 – variable watt density layered heater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743